Citation Nr: 0711358	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  99-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to August 1, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from August 1, 2002 to June 4, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from June 4, 2004.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
implemented an October 1996 Board decision granting service 
connection for bilateral hearing loss.  This case was 
remanded by the Board in February 2001 for further 
development.   By rating decision in August 2002, the RO 
increased the veteran's disability rating for his service-
connected bilateral hearing loss to 10 percent, effective 
August 1, 2002.  In November 2002, the Board denied the 
veteran's claim for a higher disability rating and in April 
2003, the Board denied the veteran's motion for 
reconsideration of its decision.  The appellant appealed the 
November 2002 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2006, the Court set 
aside the November 2002 Board decision and remanded the case 
for readjudication. 

In a March 2006, rating decision, the RO granted a 20 percent 
rating for the service-connected bilateral hearing loss and 
assigned an effective date of June 4, 2004.  The Board has 
therefore described the issues as shown on the first page of 
this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2002 Board decision denied the veteran's claim 
for an increased rating for his service-connected bilateral 
hearing loss.  In an August 2006 Order, the Court set aside 
the November 2002 Board decision and remanded the case.  
Specifically, the Court stated that "the Board should have 
sought a medical assessment of when it was likely, or more 
likely than not, that the [veteran's] hearing loss may have 
increased to the point where it became compensable, or 
explained why such action would not be reasonable."  Thus, 
the RO should schedule the veteran for another VA 
audiological examination to determine the extent of his 
current hearing loss, and also obtain a medical opinion in 
compliance with the Court Order.   

Further, in a March 2007 letter to the Board, the veteran's 
attorney requested an RO hearing so that the veteran could 
testify and present medical evidence as to when his hearing 
loss increased in severity.  Thus, the RO should schedule the 
veteran for a personal hearing at the local RO. 

Lastly, the Board recognizes that in its August 2006 Order, 
the Court found that notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) was not required 
because the veteran's original award of service connection 
for bilateral hearing was prior to enactment of the VCAA and, 
thus, the claim had been substantiated.  See Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  Nevertheless, the 
Board finds that in view of the need to return the case for 
other matters, it seems appropriate to direct VCAA notice to 
ensure full compliance with VCAA notice requirements with 
respect to the issues on appeal.  See also, Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 
18 Vet App. 112 (2004).  The Board also notes that during the 
pendency of this appeal, the Court issued the decision in 
Dingess/Hartman, which also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board notes that in March 2006, the RO 
sent notice to the veteran in compliance with 
Dingess/Hartman; however, given that the veteran had other 
claims before the RO, it is unclear whether the veteran would 
have known whether this notice was applicable to the issues 
on appeal.  Thus, the RO should also ensure that the VCAA 
notice complies with Dingess/Hartman.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claim on appeal.  The 
veteran should also be advised to submit 
any pertinent evidence in his possession.  
Further, the VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran 
for a personal hearing at the RO. 

3.  The veteran should be scheduled for a 
VA audiological examination to determine 
the extent of any currently manifested 
hearing loss.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to when it was at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
hearing loss may have increased to the 
point where it became compensable.  If it 
cannot be determined when the veteran's 
hearing loss became compensable on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, 
with an explanation as to why this is so.   

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


